Citation Nr: 0713217	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied an increased rating for 
PTSD.

In September 2003, the veteran requested a hearing before a 
member of the Board sitting at the RO; however, in an April 
2004 letter, the veteran withdrew his request for a Board 
hearing. 

In April 2007, a Deputy Vice Chairman of the Board granted 
the motion filed by the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900 (2006).
 
Finally, the Board finds that private medical records 
submitted by the veteran constitute an informal claim for 
service connection for essential tremors secondary to PTSD on 
an aggravated basis.  This issue has not been considered by 
the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran last underwent a VA PTSD examination in May 2003.  
The evidence of record at that time included private medical 
records from a neurologist, H. Mandell, M.D., dated from June 
1995 to October 2001, noting various impressions of the 
veteran's mental status and underlying effects of his PTSD.  
However, since the May 2003 VA examination report reflects 
that the veteran's claims file was not made available to the 
VA examiner for review; pertinent evidence was not 
considered.  In addition, private medical records added to 
the claims file since the May 2003 VA examination suggest 
that the veteran's PTSD symptoms have increased in severity.  
For these reasons, the Board finds that the claim for an 
increased rating for PTSD must be remanded for the veteran to 
undergo a contemporaneous and thorough VA examination.  See 
38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the RO should arrange for the veteran to undergo 
VA PTSD examination, by a psychiatrist, at an appropriate VA 
medical facility. The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, shall result in a denial of the claim.  See 38 C.F.R. 
§ 3.655(b) (2006). Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for a rating for PTSD. Thus, on remand the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.

2.  The RO should arrange for the veteran 
to undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  The examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, to 
include psychological testing, if deemed 
warranted.  Findings from all tests 
and/or studies must be made available to 
the requesting psychiatrist prior to 
completion of his or her report. 

The examiner is to determine all current 
manifestations of the veteran's service-
connected PTSD.  The examiner should 
render specific and comprehensive 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of the following: memory loss; 
obsessional rituals; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; delusions or 
hallucinations; the ability to adapt to 
stressful circumstances; and the ability 
to establish and maintain effective 
relationships.

The physician should also render a multi-
axial diagnosis, including assignment of 
a GAF score, an explanation of what the 
score means, and an assessment of the 
severity of the veteran's PTSD.  The 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
a disability rating in excess of 30 
percent for PTSD.  If the veteran fails 
to report to the scheduled examination, 
the RO must apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



